IN THE
                         TENTH COURT OF APPEALS

                                No. 10-16-00043-CR

RICKY MYERS,
                                                           Appellant
v.

THE STATE OF TEXAS,
                                                           Appellee



                           From the 52nd District Court
                              Coryell County, Texas
                             Trial Court No. 15-22692


                          MEMORANDUM OPINION


      Appellant, Rickey Lee Myers, was charged by indictment with unlawful

possession of a controlled substance—methamphetamine—in an amount less than one

gram. See TEX. HEALTH & SAFETY CODE ANN. § 481.115(b) (West 2010). At the conclusion

of the evidence, the jury found Myers guilty of the charged offense. After Myers pleaded

“true” to two enhancement paragraphs pertaining to his prior convictions for forgery and

attempted capital murder, the trial court sentenced Myers to fifteen years’ incarceration
in the Institutional Division of the Texas Department of Criminal Justice. The trial court

certified Myers’s right of appeal, and this appeal followed.

                                        I.     ANDERS BRIEF

        Pursuant to Anders v. California, 386 U.S. 738, 744, 87 S. Ct. 1396, 1400, 18 L. Ed. 2d
493 (1967), Myers’s court-appointed appellate counsel filed a brief and a motion to

withdraw with this Court, stating that his review of the record yielded no grounds of

error upon which an appeal can be predicated. Counsel’s brief meets the requirements

of Anders as it presents a professional evaluation demonstrating why there are no

arguable grounds to advance on appeal. See In re Schulman, 252 S.W.3d 403, 407 n.9 (Tex.

Crim. App. 2008) (“In Texas, an Anders brief need not specifically advance ‘arguable’

points of error if counsel finds none, but it must provide record references to the facts

and procedural history and set out pertinent legal authorities.”) (citing Hawkins v. State,

112 S.W.3d 340, 343-44 (Tex. App.—Corpus Christi 2003, no pet.)); Stafford v. State, 813
S.W.2d 503, 510 n.3 (Tex. Crim. App. 1991) (en banc).

        In compliance with High v. State, 573 S.W.2d 807, 813 (Tex. Crim. App. [Panel Op.]

1978), Myers’s counsel has carefully discussed why, under controlling authority, there

are no reversible errors in the trial court’s judgment. Counsel has informed this Court

that he has: (1) examined the record and found no arguable grounds to advance on

appeal; (2) served a copy of the brief and counsel’s motion to withdraw on Myers; and

(3) provided Myers with a copy of the record and informed him of his right to file a pro


Myers v. State                                                                           Page 2
se response.1 See Anders, 386 U.S. at 744, 87 S. Ct. at 1400; Stafford, 813 S.W.2d at 510 n.3;

see also In re Schulman, 252 S.W.3d at 409 n.23. More than an adequate period of time has

passed, and Myers has not file a pro se response.2 See In re Schulman, 252 S.W.3d at 409.

                                         II.      INDEPENDENT REVIEW

        Upon receiving an Anders brief, we must conduct a full examination of all the

proceedings to determine whether the case is wholly frivolous. Penson v. Ohio, 488 U.S.
75, 80, 109 S. Ct. 346, 349-50, 102 L. Ed. 2d 300 (1988). We have reviewed the entire record

and counsel’s brief and have found nothing that would arguably support an appeal. See

Bledsoe v. State, 178 S.W.3d 824, 827-28 (Tex. Crim. App. 2005) (“Due to the nature of

Anders briefs, by indicating in the opinion that it considered the issues raised in the briefs

and reviewed the record for reversible error but found none, the court of appeals met the

requirement of Texas Rule of Appellate Procedure 47.1.”); Stafford, 813 S.W.2d at 509.

Accordingly, we affirm the judgment of the trial court.




        1 The Texas Court of Criminal Appeals has held that “‘the pro se response need not comply with
the rules of appellate procedure in order to be considered. Rather, the response should identify for the
court those issues which the indigent appellant believes the court should consider in deciding whether the
case presents any meritorious issues.’” In re Schulman, 252 S.W.3d 403, 409 n.23 (Tex. Crim. App. 2008)
(quoting Wilson v. State, 955 S.W.2d 693, 696-97 (Tex. App.—Waco 1997, no pet.)).

        2 In his transmittal letter to Myers, appellate counsel indicated that he provided Myers with a copy
of the record in this case. Accordingly, we have fair assurance that Myers has had sufficient access to the
record to assist in filing a pro se response, though no response has been filed. See Kelly v. State, 436 S.W.3d
313, 321-22 (Tex. Crim. App. 2014).

Myers v. State                                                                                         Page 3
                                        III.     MOTION TO WITHDRAW

        In accordance with Anders, Myers’s attorney has asked this Court for permission

to withdraw as counsel in this case. See Anders, 386 U.S. at 744, 87 S. Ct. at 1400; see also

In re Schulman, 252 S.W.3d at 408 n.17 (citing Jeffery v. State, 903 S.W.2d 776, 779-80 (Tex.

App.—Dallas 1995, no pet.) (“If an attorney believes the appeal is frivolous, he must

withdraw from representing the appellant.                   To withdraw from representation, the

appointed attorney must file a motion to withdraw accompanied by a brief showing the

appellate court that the appeal is frivolous.”) (citations omitted)). We grant counsel’s

motion to withdraw. Within five days of the date of this Court’s opinion, counsel is

ordered to send a copy of this opinion and this Court’s judgment to Myers and to advise

him of his right to file a petition for discretionary review.3 See TEX. R. APP. P. 48.4; see also

In re Schulman, 252 S.W.3d at 412 n.35; Ex parte Owens, 206 S.W.3d 670, 673 (Tex. Crim.

App. 2006).




                                                           AL SCOGGINS
                                                           Justice



        3 No substitute counsel will be appointed. Should Myers wish to seek further review of this case
by the Texas Court of Criminal Appeals, he must either retain an attorney to file a petition for discretionary
review or must file a pro se petition for discretionary review. Any petition for discretionary review must
be filed within thirty days from the date of this opinion or the last timely motion for rehearing or timely
motion for en banc reconsideration was overruled by this Court. See TEX. R. APP. P. 68.2. Any petition and
all copies of the petition for discretionary review must be filed with the Clerk of the Court of Criminal
Appeals. See id. at R. 68.3. Any petition for discretionary review should comply with the requirements of
rule 68.4 of the Texas Rules of Appellate Procedure. See id. at R. 68.4; see also In re Schulman, 252 S.W.3d at
409 n.22.

Myers v. State                                                                                         Page 4
Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Affirmed
Opinion delivered and filed October 12, 2016
Do not publish
[CR25]




Myers v. State                                 Page 5